Title: To George Washington from Major General William Heath, 15 October 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]Octr 15th 1779
        
        I am under the necessity of troubling your Excellency with the enclosed papers which have been sent me by General Parsons—The one respecting Mr Adjutant Barker yesterday the other this morning—As the Connecticutt Line have been arranged by a Committee or Board of Officers and such arrangements sent to the Board of War or Congress I do not conceive it proper for me to take any other step than to represent the matter to your Excellency and beg your direction. I apprehend that the late inquiry into the pretensions of Cleft and Watson has induced others who think themselves injured to request the same favor which they consider an act of justice. I have the honor to be very respectfully your Excellencies most Obedt Servt
        
          W. Heath
        
      